Citation Nr: 0633828	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  00-09 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to a compensable evaluation for the service-
connected bilateral high frequency hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the RO.  

The Board remanded the appeal back to the RO in October 2003 
for further development of the record.   

The veteran requested a Board hearing before a Veterans Law 
Judge (VLJ) at his local RO in his March 2000 Substantive 
Appeal.  The record shows the veteran received a RO hearing.  

There is no indication of record that the veteran wished to 
exercise his right to appear at a further Board hearing 
before a VLJ.  Thus, the Board finds the failure to schedule 
the veteran for a further Board hearing amounts to harmless 
error.  

The veteran's appeal also originally included the issue of 
service connection for tinnitus.  During the pendency of the 
appeal, the RO, in a November 2000 decision, granted service 
connection for this condition and assigned a 10 percent 
evaluation.  

The veteran was notified of this decision and did not file a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning the tinnitus has been resolved.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second NOD must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability).

Subsequently, in a September 2002 Appellant's Brief, the 
veteran raises the issue of entitlement to a separate 10 
percent evaluation for the service-connected bilateral 
tinnitus.  The Board refers this issue back to the RO for 
adjudication.  



FINDING OF FACT

The service-connected bilateral high frequency hearing 
disability currently is not shown to be manifested by worse 
than a Level I impairment of auditory acuity in either ear.  



CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
rating for the service-connected bilateral high frequency 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a December 2004 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the VCAA notice was issued subsequent to the appealed 
February 1999 rating decision.  However, the RO readjudicated 
the appeal in an April 2006 Supplemental Statement of the 
Case (SSOC).  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as it is here, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a November 1979 rating decision, the RO granted service 
connection for the high frequency hearing loss and assigned a 
noncompensable evaluation.  

In September 1998, the veteran filed the instant claim for a 
compensable evaluation for the service-connected bilateral 
high frequency hearing loss.  

A February 1999 VA audiology examination report indicates 
that the veteran's claims file was not available for review.  
The veteran reported decreased hearing sensitivity since 
service.  He noted a significant amount of noise exposure 
from hand grenades, mortars, and small arms during his 
military service.   

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

0
10
55
75
LEFT

5
10
65
75

The average pure tone threshold, in decibels was 35 for the 
right ear and 39 for the left ear.  

His speech recognition ability was 92 percent correct in the 
right ear and 92 percent correct in the left ear.  The 
diagnosis was that of bilateral sensorineural hearing loss 
and constant, bilateral tinnitus.  

A June 2000 VA audiology examination report indicates that 
the veteran's claims file was reviewed.  The veteran reported 
a loss of hearing since working on explosives during basic 
training in 1969.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
25
65
70
LEFT

15
25
75
85

The average pure tone threshold, in decibels was 44 for the 
right ear and 50 for the left ear.  

His speech recognition ability was 94 percent correct in the 
right ear and 96 percent correct in the left ear.  The 
diagnosis was that of moderately severe sensorineural hearing 
loss in the right ear; severe sensorineural hearing loss in 
the left ear; and constant bilateral tinnitus.  

The veteran received a VA audiology examination in March 2006 
to determine the current severity of his hearing disability.  
On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
20
70
85
LEFT

5
10
65
65

The average pure tone threshold, in decibels was 45 for the 
right ear and 36 for the left ear.  His speech recognition 
ability was 100 percent correct in the right ear and 100 
percent correct in the left ear.  

The diagnosis was that of severe high frequency sensorineural 
hearing loss in the right ear and moderately severe high 
frequency sensorineural hearing loss in the left ear.  

The RO has assigned a no percent rating for the veteran's 
bilateral high frequency hearing loss in accordance with the 
criteria set forth in the Schedule for Rating Disabilities.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000 and 4000 Hertz.  

To evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (2005).  

Table VIA is used when the examiner certifies the use of 
speech discrimination tests is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c).  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

In this case, the February 1999 VA audiology examination 
showed that the average decibel threshold (for the 
frequencies of 1000, 2000, 3000 and 4000 hertz) was 35 
decibels for the right ear, with speech discrimination of 92 
percent correct.  The average decibel threshold for the left 
ear was 39 decibels, with speech discrimination of 92 percent 
correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear, which results translate to a rating 
of no percent.  Diagnostic Code 6100.  

The June 2000 VA audiology examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000 and 4000 hertz) was 44 decibels for the right ear, with 
speech discrimination of 94 percent correct.  The average 
decibel threshold for the left ear was 50 decibels, with 
speech discrimination of 96 percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level I hearing acuity in the right ear, and Level I hearing 
acuity in the left ear, which results translate to a rating 
of no percent.  Diagnostic Code 6100.  

The March 2006 VA audiology examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000 and 4000 hertz) was 45 decibels for the right ear, with 
speech discrimination of 100 percent correct.  The average 
decibel threshold for the left ear was 36 decibels, with 
speech discrimination of 100 percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level I hearing acuity in the right ear, and Level I hearing 
acuity in the left ear, which results translate to a rating 
of no percent.  Diagnostic Code 6100.  

Overall, the evidence is against the veteran's claim for a 
compensable evaluation for the service-connected bilateral 
high frequency hearing loss, and the appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

An increased compensable evaluation for the service-connected 
bilateral high frequency hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


